Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 13, 14, 16-19, 28 and 31 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Simon et al (US 2015/0142082).
Regarding claims 1, 17 and 31, Simon et al disclose receiving an input signal indicative of activity in a vagus nerve of a subject. Physiological data indicative of physiological activity in the subject is received. See paragraph [0036]. 

The activity waveform in Fig. 11A identifies a plurality of periodic portions in the input signal based on the relationship between the physiological data and the input signal. See paragraph [0193]. Periodic portions are identified and output in profile 400.  
Regarding claims 2 and 18, Simon et al disclose the physiological data is a physiological signal. See paragraph [0068].
 A relationship is established between the physiological data and the input signal. 
A period of periodic portions in the physiological signal is used to determine a physiological signal period. 
Simon et al teach the absence of significant fluctuation in naturally occurring physiological signals from a patient is ordinarily considered to be an indication that the patient is in ill health.
Feedback is used to generate the modulation signal 400 in FIG. 11. The plurality of periodic portions in the input signal are identified based on the physiological signal period. See paragraph [0209]. 
Regarding claims 3 and 19, Simon et al disclose running an average parameter value. The output periodic portions identified comprise averaging the plurality of periodic portions of the input signal together, to generate an averaged output signal. See paragraph [0209]. 
Regarding claim 13, Simon et al disclose choosing a weight according to correlations in different bands in an EEG for a particular resting state network. The generated electrical signals 
Regarding claims 14 and 28, Simon et al disclose outputting the identified periodic portions of the input signal to an external device, wherein the external device is at least one of a display device or a storage module. See paragraph [0123] and Fig. 5A to Fig. 5D. 
Regarding claim 16, Simon et al disclose the input signal is indicative of activity in the vagus nerve, an autonomic nerve of a subject. See paragraph [0041].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 20, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over  Simon et al (US 2015/0142082).

Regarding claims 4, 5 and 20, Simon et al teach the parameters of stimulation pulses comprise electrical impulses having a frequency of between about 1-500 Hz. See paragraph [0099]. 
Simon et al disclose running an average parameter value. See paragraph [0209]. 
One of ordinary skill in the art would have found it obvious to average the plurality of periodic portions of the input signal based on the teaching of Simon et al to provide a stimulation pulse effective for the frequency spectrum of between about 1-500 Hz.
The skilled artisan would have found it obvious to identify a demodulation frequency within the frequency spectrum of between about 1-500 Hz to enable signal extraction from control unit 330. The skilled artisan would have found it obvious to demodulate the signal from the RF antenna 360 so that the trigger pulse for the first multivibrator and output pulse for the second multivibrator to generate at least two demodulated signal portions and averaging the at least two demodulated signal portions, to generate an averaged signal.  
Regarding claim 6, Simon et al teach physiological signals have correlations between multiple physiological variables that are controlled by the autonomic nervous system. See paragraph [0156]. One of ordinary skill in the art would have found it obvious to auto-correlate the input signal to identify the periodic portions in the input signal.  

Regarding claims 8, 22 and 24, Simon et al teach as a patient breathing rate is reduce, the device senses that the patient is attempting to move the location of the respiratory sinus arrhythmia peak and begins to stimulate the vagus nerve. See paragraph [0266].
One of ordinary skill in the art would have found it obvious to identify a demodulation frequency within the frequency spectrum and identify a frequency peak in the frequency spectrum. Based on the teaching of Simon et al it would have been desirable for the demodulation frequency to be the frequency peak to accurately stimulate the vagus nerve.  
Regarding claim 24, Simon et al teach physiological signals have correlations between multiple physiological variables that are controlled by the autonomic nervous system.  The physiological data is a physiological signal. One of ordinary skill in the art would have found it obvious to identify a frequency peak and correlate the frequency spectrum with the physiological signal and identify a frequency associated with a frequency peak with the highest correlation with the physiological signal to accurately stimulate the vagus nerve with the demodulation frequency being the identified frequency.  
Regarding claim 26, Simon et al disclose choosing a weight according to correlations in different bands in an EEG for a particular resting state network. The generated electrical signals . 
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
The claims of the instant application are not allowable over the art of record because Simon does anticipate both “receiving an input signal indicative of activity in a nerve of a subject” (emphasis added), and “identifying a plurality of periodic portions in the input signal based on the relationship between the physiological data and the input signal.” 
Page 3 of the Office Action filed on 11/02/2021, indicates paragraph [0036] discloses receiving an input signal indicative of activity in a vagus nerve of a subject. 
[0036] In the most general configuration of the disclosed devices and methods, the three above-mentioned mechanisms ( biofeedback, direct stimulation of the vagus nerve to effect automatic control, and artificial interoceptive sensation) will collectively modulate the target physiological system, interacting with one another to determine the value of the sensed physiological signal. Part of the interaction is determined by the manner in which the nerve stimulator /biofeedback device/physiological controller is programmed. For example, direct stimulation of the physiological system via the vagus nerve may be programmed to follow and amplify or enhance changes in the measured sensor values that occur as a result of biofeedback. In other embodiments, both biofeedback and vagus nerve stimulation are performed simultaneously, and mathematical modeling is used to infer the physiological effects that are due to the biofeedback, thereby allowing the device to infer the conscious intentions of the patient and apply the vagus nerve stimulation accordingly. For the subset of individuals who are unable to control their physiological signals adequately using biofeedback, even after multiple training attempts, and even with amplification of biofeedback effects using vagus nerve stimulation as indicated above, the device may also be programmed to use vagus nerve stimulation alone to automatically perform the physiological control.
Clearly, an input signal indicative of activity in a vagus nerve of a subject is received when direct stimulation of the physiological system via the vagus nerve is programmed to follow and amplify or enhance changes in the measured sensor values that occur as a result of biofeedback.


The direct stimulation of the vagus nerve to effect automatic control is used in combination with biofeedback and artificial interoceptive sensation to collectively modulate the target physiological system.
It is incongruent to suppose direct stimulation of the physiological system via the vagus nerve may be programmed to follow and amplify or enhance changes in the measured sensor values, but provides no input signal indicative of activity in the nerve because the measured sensor values that occur as a result of biofeedback.
The Examiner agrees page 3 of the Office Action asserts, “[t]he activity waveform in Fig. 11A [of Simon] identifies a plurality of periodic portions in the input signal based on the relationship between the physiological data and the input signal ... Periodic portions are identified and output in profile 400.” 
Applicant’s argument that Simon cannot teach anything related to a “relationship between the physiological data and the input signal indicative of activity in a vagus nerve” because Simon does not teach an input signal “indicative of activity in a vagus nerve” is without merit. 
Applicant’s argument, the applied impulse of Simon cannot teach the “input signal” of claim 1 at least because it is not “indicative of activity in a nerve” but instead indicative of the voltage/current applied is without merit. The applied impulse of Simon waveform for . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
3/21/2022